          Case 3:16-cr-01867-CAB Document 108 Filed 12/14/20 PageID.226 Page
                                                                         l1 -· . lJ1t:..-,.,,"'
                                                                                         ofI r....2
                                                                                                               r-·-..·---·-.. .                 ,1:~ :~;



AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                                          ,-r,   'fl    ,    ,,.,,.._,.,
                                                                                                                                     •     ~,,:1-       b
                                                                                                             l            u'-•.J




                                    UNITED STATES DISTRICT COURT                                             L·---····---· ·- ....... -·
                                                                                                            cu:1 ):< :_1 1~-, ,=ii·:· - -_-;,·/.;~:: r
                                                                                                        SOUTHE:Pi\l                               ",,_ C \l_i::,JF~f\JIA
                                          SOUTHERN DISTRICT OF CALIFORNIA                               BY
                                                                                                            .. ... ····· ... '•
                                                                                                                                                              '., c·11Tv
                                                                                                                                     ···- -· ... ··7'1(3;,···....;;·
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November I, 1987)

                   LUIS STEPHAN HARO (1)                                Case Number:        16CR1867-CAB

                                                                     EZEKIEL E. CORTEZ
                                                                     Defendant's Attorney
REGISTRATION NO.               40309298
•-
THE DEFENDANT:
D admitted guilt to violation ofallegation(s) No.

 IZI was found guilty in violation ofallegation(s) No.      1- 3                                      after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                   Natnre of Violation

               1                    nvl, Committed a federal, state or local offense
            2-3                     nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                    Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivengo
                                                                     UNITED STATES DISTRICT JUDGE
,                Case 3:16-cr-01867-CAB Document 108 Filed 12/14/20 PageID.227 Page 2 of 2

    AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                 LUIS STEPHAN HARO (1)                                                  Judgment - Page 2 of2
    CASE NUMBER:               16CR1867-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     19 MONTHS CONCURRENT AND TWO (2) MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN RELATED
     CASE NO. 19CR5229-CAB.




     •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
     t:8:1   The court makes the following recommendations to the Bureau of Prisons:
             RESIDENTIAL DRUG ABUSE PROGRAM (RDAP) AND PLACEMENT IN A FACILITY WITHIN
             THE STATE OF UTAH TO FACILITATE FAMILY VISITATIONS.




     •       The defendant is remanded to the custody of the United States Marshal.

     •       The defendant shall surrender to the United States Marshal for this district:
             •     at   - - - - - - - AM.                         on
             •     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •       Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

             Defendant delivered on                                            to
                                      ---~---------                                 ----------------
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL
    II

                                                                                                           l 6CR1867-CAB
